Citation Nr: 0306603
Decision Date: 04/04/03	Archive Date: 07/22/03

DOCKET NO. 02-00 662            DATE  APR 04 2003


On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in St. Louis, Missouri.

THE ISSUES

1. Propriety of an initial 10 percent evaluation for service-
connected status post Lisfranc fracture, left foot.

2. Propriety of an initial 10 percent evaluation for service-
connected patellofemoral syndrome, left knee.

3. Propriety of an initial noncompensable (zero percent) evaluation
for service-connected residuals of a right fifth finger injury.

4. Propriety of an initial 10 percent evaluation for service-
connected tinnitus.

(The issue of the propriety of an initial noncompensable (zero
percent) evaluation for service-connected bilateral hearing loss,
will be the subject of a later Board decision).

REPRESENTATION 

Appellant represented by: Missouri Veterans Commission

ATTORNEY FOR THE BOARD 

K. Ehrman, Counsel 

INTRODUCTION

The veteran had active duty from February 1998 to May 2000.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from an April 2001 rating decision of the RO, which, in
appealed part, granted claims of service connection and assigned
disability evaluations for the disabilities at issue. As the
veteran expresses disagreement with the initial ratings of these
disabilities following an original award of service connection, the
rating issues on appeal are not the result of claims for increased
entitlement, but rather, ones involving the propriety of original
evaluations assigned. See Fenderson v. West, 12 Vet. App. 119
(1999).

As noted on the preceding page, the veteran's claim of entitlement
to an increased (compensable) evaluation for bilateral hearing loss
will be the subject of a future Board decision. The Board is
undertaking additional development pursuant to authority granted by
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R.
19.9(a)(2)). When this development is complete, the Board will
provide notice of the development as required by Rule of Practice
903. (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) codified at 38
C.F.R. 20.903. After giving notice, and reviewing any response to
the notice, the Board will prepare a separate decision addressing
this issue.

- 2 -

FINDINGS OF FACT

1. As to the claims adjudicated on the merits, the RO notified the
veteran of the evidence and information needed to substantiate his
claims, obtained all relevant and available evidence identified by
the veteran, and provided him appropriate VA medical examinations,
all in an effort to assist him in his VA claims.

2. The veteran's service-connected status post Lisfranc fracture,
left foot, is manifested by: complaints of constant pain; "mild"
swelling of the left foot, pain on the ball of the left foot and
lateral aspects of the foot upon palpation; ankle plantar flexion
to 35 degrees, without pain, and dorsiflexion to 40 degrees,
without pain, without X-ray evidence of abnormality, arthritis or
residual of Lisfranc fracture.

3. The veteran's service-connected patellofemoral syndrome, left
knee, is manifested by subjective complaints of pain; very mild
crepitus; very mild lateral instability; flexion from full
extension of 0 degrees to nearly full flexion of 130 degrees, both
without pain; without X-ray evidence of any abnormality or
arthritis.

4. The veteran's service-connected residuals of a right fifth
finger injury, is manifested by subjective complaints of
discomfort, with objective evidence of normal intrinsic
musculature, full motion, no ankylosis, loss of grip strength, or
functional impairment the right little finger or right hand.

5. The veteran has occasional tinnitus, bilateral.

CONCLUSIONS OF LAW

1. The criteria for an initial evaluation in excess of 10 percent
are not met for service-connected status post Lisfranc fracture,
left foot. 38 U.S.C.A. 1155, 5103, 5103A, 5107 (West 2002); 38
C.F.R.  3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5277-
5284 (2002).

- 3 -

2. The criteria for an initial evaluation in excess of 10 percent
for left knee patellofemoral syndrome are not met. 38 U.S.C.A.
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 3.159, 4.1-4.14,
4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2002).

3. The criteria for an initial compensable evaluation for right
fifth finger injury are not met. 38 U.S.C.A. 1155, 5103, 5103A,
5107 (West 2002); 38 C.F.R. 3.159, 4.1-4.14, 4.7, 4.40, 4.45,
4.71a, Diagnostic Code 5227 (2002).

4. The criteria for an initial evaluation in excess of 10 percent
for tinnitus are not met. 38 U.S.C.A. 1155, 5103, 5103A, 5107 (West
2002); 38 C.F.R. 3.159, 4.87a, Part 4, Diagnostic Code 6260 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

As to the claims adjudicated on the merits herein, the Board is
satisfied that the duty to assist has been adequately discharged by
VA. See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), 66 Fed. Reg. 45,620, 45,630-32 (Aug.
29, 2001) codified at 38 C.F.R. 3.159 (VCAA). That is (with regard
to the issues adjudicated on the merits herein), the veteran was
provided adequate VA examinations in August, October and December
2000. Additionally, all identified VA and private treatment records
pertinent to these claims have been obtained. Accordingly, the
Board finds that VA has met its duty to assist.

As to these same claims, VA has also met VCAA's notice
requirements: The May 2001 notice of the April 2001 rating, the
October 2001 statement of the case (SOC) and the Board's January
2003 VCAA notice letter clearly explain why the evidence submitted
to date does not support the claims and assertions on appeal.
Additionally, the veteran was provided an opportunity for a
personal hearing, either at the RO or before the Board, but he
declined both. The salient point is that the veteran, who is
represented, was afforded every opportunity to provide his sworn

- 4 -

testimony and to submit evidence to substantiate his claims and
assertions on appeal. Moreover, the above correspondences, notices
and development actions indicate that the veteran was advised of
what he needed to do to support each of his claims on appeal, and
what VA would do in response. Additionally, the veteran was advised
of what sort of evidence was needed to prove each of his claims and
assertions, he was advised of what evidence or information he
needed to submit to VA, and he was advised of what evidence VA was
to obtain on its own, or in response to information provided by the
veteran. Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). The
veteran's June 2001 notices of disagreement (NOD's) were very
brief, vague, and provided very generalized argument as to the
desire for greater ratings. Additionally, his December 2001
substantive appeal included no argument at all. The Board concludes
that VA has met both the duty to assist and notice provisions of
VCAA; further development would serve no useful purpose.

II. The VA Schedule for Rating Disabilities.

Disability ratings are determined by applying the criteria set
forth in VA's Schedule for Rating Disabilities (Schedule), which
are based upon the average impairment of earning capacity as
contemplated by the Schedule. 38 U.S.C.A. 1155 (West 2002); 38
C.F.R. Part 4 (2002). Individual disabilities are assigned separate
diagnostic codes under the Schedule. 38 C.F.R. 4.1. In order to
evaluate the level of disability and any changes in condition, it
is necessary to consider the complete medical history of the
veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594
(West 1991). The governing regulations also provide that the higher
of two evaluations will be assigned if the disability more closely
approximates the criteria for that rating. Otherwise, the lower
rating is assigned. 38 C.F.R. 4.7 (2002).

Pertinent regulations do not require that all cases show all
findings specified by the Schedule for Rating Disabilities, but
that findings sufficiently characteristic to identify the disease
and the resulting disability and above all, coordination of rating
with impairment of function will be expected in all cases. 38
C.F.R. 4.21. Therefore, the Board will consider the potential
application of the various other

- 5 -

provisions of the regulations governing VA benefits, whether or not
they were raised by the veteran, as well as the entire history of
the veteran's disability in reaching its decision. See Schafrath v.
Derwinski, 1 Vet. App. 589 (1995).

In general, the current level of disability is of primary concern.
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, in a
case such as the instant one, where the veteran has expressed
dissatisfaction with the assignment of an initial rating, the
Francisco rule does not apply; rather, VA must assess the level of
disability from the date of initial application for service
connection and determine whether the level of disability warrants
the assignment of different disability ratings at different times
over the life of the claim, a practice known as "staged ratings."
Fenderson v. West, 12 Vet. App. 119 (1999).

(a). Left Foot, Left Knee and Right Little (5th) Finger Ratings.

In evaluating disabilities of the musculoskeletal system, it is
necessary to consider, along with the schedular criteria,
functional loss due to flare-ups of pain, fatigability,
incoordination, pain on movement and weakness. See 38 C.F.R. 4.40,
4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

The veteran asserts that his service-connected left foot and left
knee disorders include arthritis, which is so painful as to warrant
increased ratings on account of the pain and limitation of function
due to pain. He also asserts that he has difficulty walking,
standing, and performing his job as a security guard on account of
joint pain and instability of the left knee. The Board finds that
the veteran's subjective complaints of greater impairment are not
objectively demonstrated by the rather limited and minimal findings
on VA physical examination and X-ray studies, that the criteria for
the next higher ratings are not met for his left foot, left knee
and right fifth finger disorders, and that the initial evaluations
of these disorders were proper under all applicable VA regulations.

The Board initially points out that degenerative or traumatic
arthritis is rated in accordance with the criteria set forth in 38
C.F.R. 4.71a, Diagnostic Codes 5003,

- 6 -

5010. However, arthritis must be established by X-ray findings, and
such demonstrated arthritis will be rated on the basis of
limitation of motion under the appropriate diagnostic codes for the
specific joint or joints involved. When, however, the limitation of
motion of the specific joint or joints involved is noncompensable
under the appropriate diagnostic codes, a rating of 10 percent is
for application for each major joint or group of minor joints
affected by limitation of motion, to be combined, not added, under
Diagnostic Code 5003. Moreover, limitation of motion must be
objectively confirmed by findings such as swelling, muscle spasm,
or satisfactory evidence of painful motion. 38 C.F.R. 4.71a
Diagnostic Code 5003; 38 C.F.R. 4.20.

In this instant case, service medical records show that the veteran
was diagnosed with patellofemoral syndrome of the left knee, with
no history of any injury. It is also noted, however, that the
veteran is shown to have sustained a Lisfranc fracture of the left
foot following parachute training. Accordingly, while a left knee
injury might otherwise be assumed, the salient point is that both
service medical X-ray studies and VA X-ray studies taken in August
2000 are negative for any arthritis of the left foot or left knee.
Accordingly, Diagnostic Codes 5003 (degenerative arthritis) and
5010 (traumatic arthritis) are not for application in this case.
Additionally, painful arthritis with limitation of motion can
provide no basis for increased ratings of either the left foot or
left knee disabilities, or separate ratings. See VAOPGCPREC 23-97
(July 1, 1997). Since no left foot, left knee, or right finger
arthritis is shown, the above law is not for application in this
case.

The veteran's service-connected left foot disorder is properly
rated under Diagnostic Codes 5283 and 5284. Under both Diagnostic
Codes 5283 (for a malunion or a nonunion of tarsal or metatarsal
bones) and 5284 (for other foot injuries) a 10 percent evaluation
is assigned for a "moderate" disability, a 20 percent evaluation is
reserved for a "moderately severe" disability, and a 30 percent
evaluation is reserved for a "severe" disability. Additionally, the
Board notes that Diagnostic Code 5277 allows for no more than a 10
percent rating for bilateral weak foot, a condition characterized
by atrophy of the musculature, disturbed circulation, and weakness.
The evidence of record, including the findings

- 7 -

on most recent VA examination, demonstrate impairment no greater
than that contemplated by the current 10 percent rating under
Diagnostic Code 5283, and fall far short (do not approximate) the
criteria for a moderately severe disability under Diagnostic Code
5284.

On VA examination in August 2000, the veteran reported pain when
walking and carrying objects, describing his pain as "constant,"
rating it as ranging from a 7 to an 8 on a scale of 10 (10 being
the highest level of pain). The veteran denied currently taking any
medication for his pain. The examiner noted that the veteran used
a cane for walking, walked with a limp (walking on the heels of his
left foot using a cane), and had shoe inserts. Objective findings
on VA examination were considerably limited, including some "mild"
swelling of the left foot, with pain on the ball of the left foot
and lateral aspects of the foot upon palpation. Ankle plantar
flexion was to 35 degrees-without pain, and dorsiflexion to 40
degrees-without pain. The diagnosis was status post Lisfranc
fracture, with continued pain and limited walking ability. As noted
above, x-ray studies of the left foot were negative for any
abnormalities-indeed, as noted by the service x-ray studies, once
healed, there was no evidence of any residual of the prior Lisfranc
fracture.

The Board finds that the above findings do not warrant an
evaluation in excess of 10 percent, and do not more closely
approximate a "moderately severe" foot injury under Diagnostic Code
5284, primarily due to the total absence of any x-ray evidence of
arthritis or residual of the prior fracture. As there is no x-ray
evidence of bony malunion or nonunion, an evaluation under
Diagnostic Code 5283 greater than 10 percent is not for
application. Additional clinical findings weigh against the claim,
including the veteran's lack of pain on VA examination, and the
lack of need to use any medication for the control of his reported
pain. The objective findings on VA examination in August 2000 are
rather limited, although the veteran walked with a limp and cane.
While the veteran reports pain and uses a cane walking, with no use
of any pain medication, no ongoing treatment or physical therapy,
no surgery, and no X-ray evidence of any residual of his left foot
disorder, the Board is unable to find a basis for an evaluation in
excess of 10 percent for a moderate foot injury. While the veteran
complaints of pain and greater impairment, the objective

- 8 - 

evidence of record shows only some limitation of motion of the left
ankle, with some complaint of pain on palpation, but not on motion
testing. These findings do not suggest a moderately severe
disability. In this regard, it should be noted that actual loss of
use of the entire foot would warrant no more than a 40 percent
evaluation under Diagnostic Code 5284. Giving the limited findings,
the 10 percent evaluation is proper.

Similarly, findings on VA examination of the left knee revealed no
arthritis, and almost full range of motion, with no complaints of
pain on VA examination. On objective examination, the left knee had
"very mild" crepitus and some "very mild" lateral instability.
Flexion of the knee was from full extension of 0 degrees to 130
degrees of flexion-both without pain. X-ray studies revealed no
abnormalities.

Historically, the veteran's service-connected left knee disorder
was evaluated by the RO as 10 percent disabling under Diagnostic
Code 5257 on account of his complaints of lateral instability,
(Diagnostic Code 5257 requires recurrent subluxation or lateral
instability). Ratings in accordance with Diagnostic Code 5257
suggests that other considerations, such as limitation of motion or
pain with use, are not to be undertaken when evaluating the
veteran's disability. Johnson v. Brown, 9 Vet. App. 7, 11 (1996).
Indeed, the veteran did not report pain on VA examination.
Moreover, DeLuca v. Brown, 8 Vet. App. 202 (1995) and 38 C.F.R.
4.40, 4.45 and 4.59 do not apply, since 5257 does not involve
limitation of motion, but lateral instability (evaluation of
musculoskeletal disorders rated on the basis of limitation of
motion requires consideration of functional losses due to pain).

The absence of more than minimal problems with laxity leads the
Board to conclude that the 10 percent rating was proper for the
veteran's service-connected left knee disorder. Indeed, the most
recent VA examination revealed that the left knee was only very
mildly impaired in terms of crepitus and instability--with no X-ray
evidence of abnormality. These objective clinical findings compel
the Board to conclude that the level of left knee impairment is
appropriately contemplated by no more than a 10 percent rating for
"slight" instability. This is particularly true

- 9 -

since the record on appeal shows that the veteran's left knee has
required no surgery, no ongoing or current treatment, and no use of
pain medication. Accordingly, an increased rating for left knee
instability is not warranted.

Similarly, the veteran's service-connected right fifth (little or
"pinkie") finger disorder is rated under Diagnostic Code 5227 for
ankylosis of a finger. Under Diagnostic Code 5227, a noncompensable
evaluation is warranted for ankylosis of any finger, other than the
thumb, index or middle fingers. The Schedule does not authorize a
compensable evaluation under Diagnostic Code 5227. However,
"extremely unfavorable ankylosis" will be rated as amputation under
Diagnostic Codes 5152 through 5156. Under Diagnostic Code 5156,
amputation of the little finger, without metacarpal resection, and
at the proximal interphalangeal joint or proximal thereto, warrants
a 10 percent rating.

Service medical and VA treatment records of February 2000 show that
the veteran received treatment for a cut to the right little finger
when he was bit by a dog. Treatment consisted of a few stitches.
There is no indication in the record that this injury was severe,
involved nerve damage, or ankylosis.

On VA examination in August 2000, the veteran reported a history of
numbness since the stitches were placed in the little finger.
Physical examination revealed a sharp-dull sensation below the
metacarpophalangeal join in the right fifth finger. Significantly,
however, there was good grip strength of the right (major) hand.
Additionally, the veteran was able to approximate the thumb across
the median transverse fold. The diagnosis was numbness of the right
finger, secondary to skin nerve damage from a dog bite. The VA
examiner noted that this right little finger disorder had "no
effect" on his activities of daily living, on his grip, or his
ability to work. There was no evidence of limited motion, limited
use, or pain.

As demonstrated above, the objective medical evidence shows that
the veteran has no ankylosis of the little finger, and no
amputation (or impairment approximating amputation) so as to
warrant a compensable rating. The claim is denied.

- 10 -

(c). Tinnitus.

Under the current schedular criteria, Diagnostic Code 6260 provides
a 10 percent evaluation for tinnitus that is recurrent. The maximum
disability rating available under this code is 10 percent. See 38
C.F.R. 4.87, Diagnostic Code 6260 (2002).

Under the former criteria for tinnitus, a 10 percent evaluation was
warranted where tinnitus was persistent and a symptom of acoustic
trauma. Ten percent was the maximum disability rating provided. See
38 C.F.R. 4.87a, Diagnostic Code 6260 (1998).

As was just noted, a 10 percent evaluation is the maximum schedular
evaluation for tinnitus under either the old or the new schedular
criteria. 38 C.F.R. 4.87a, Diagnostic Code 6260 (1998); 38 C.F.R.
4.87, Diagnostic Code 6260 (2002). Accordingly, a schedular rating
greater than 10 percent for the veteran's tinnitus is not
warranted.

When all the evidence is assembled, VA is responsible for
determining whether the evidence supports the claim or is in
relative equipoise, with the veteran prevailing in either event, or
whether the fair preponderance of the evidence is against the
claim, in which case, the claim is denied. 38 U.S.C.A. 5107 (West
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The Board finds
that there is a fair preponderance of the evidence against each of
the claims, as set forth above. Therefore, reasonable doubt is not
for application.

(CONTINUED ON NEXT PAGE)

ORDER

The claim questioning the propriety of an initial 10 percent
evaluation for service-connected status post Lisfranc fracture,
left foot, is denied.

The claim questioning the propriety of an initial 10 percent
evaluation for service-connected patellofemoral syndrome, left
knee, is denied.

The claim questioning the propriety of an initial noncompensable
(zero percent) evaluation for service-connected residuals of a
right fifth finger injury, is denied.

The claim questioning the propriety of an initial 10 percent
evaluation for service-connected tinnitus, is denied.

BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel. In
the section entitled "Representation before VA," filing a "Notice
of Disagreement with respect to the claim on or after November 18,
1988" is no longer

- 12 -

a condition for an attorney-at-law or a VA accredited agent to
charge you a fee for representing you.

- 13 -



